                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                    Civil Action No. 5:18-CV-24-D


Wells Fargo Bank, National Association,         )
                                                )
                       Plaintiff,               )
                                                )
   V.                                           )
                                                )
Building Blocks Pediatrics, PLLC, Dori J.                              ORDER
                                                )
Thomas, Michael Thomas, Kristi Woods            )
Edwards, and Clyde Edwards,                     )
                                                )
                       Defendants.
                                                )
_______________                                 )


        , This matter is before the Court on the Motion for Attorneys' Fees and Costs filed by

Wells Fargo Bank, National Association ("Wells Fargo"), by and through its attorneys, pursuant

to the Court's Order on entering judgment against Dori J. Thomas and Michael Thomas on May

26, 2020 (DE-69). For good cause shown, the motion is GRANTED and Plaintiffs attorneys'

fees in the amount of $117,425.53 and costs in the amount of $1,774.82 are hereby taxed against

Defendants Dori J. Thomas and Michael Thomas.

         SO ORDERED. This the __J_Q_ day of July, 2020.




                                               United States District Judge




          Case 5:18-cv-00024-D Document 76 Filed 07/10/20 Page 1 of 1
